Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 1 of 15. PageID #: 7




                  EXHIBIT A
Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 2 of 15. PageID #: 8
Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 3 of 15. PageID #: 9
Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 4 of 15. PageID #: 10
Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 5 of 15. PageID #: 11
Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 6 of 15. PageID #: 12
Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 7 of 15. PageID #: 13
Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 8 of 15. PageID #: 14
Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 9 of 15. PageID #: 15
Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 10 of 15. PageID #: 16
Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 11 of 15. PageID #: 17
Case: 1:18-cv-02982-JG Doc #: 1-1 Filed: 12/28/18 12 of 15. PageID #: 18
SUMMONS IN A CIVIL ACTION                                COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                                CLEVELAND, OHIO 44113
                  CASE NO. Case:         1:18-cv-02982-JG Doc NO.
                                                      SUMMONS  #: 1-1 Filed: 12/28/18  13 of 15. PageID #: 19
               CV18 90 7557                   D2    CM             37131956                                          Rule 4(B) Ohio

                                                                                                                    Rules of Civil
                                                                                                                    Procedure
          KERRY      O'BRIEN,        ESQ.,         PERSONAL REP     EO     PLAINTIFF
                                   ERIC RUSSELL
                                         VS
                                                                                                                   SUMMONS
          WASTE MANAGEMENT OF                  OHIO,      INC.,   ET AL.   DEFENDANT




          WASTE MANAGEMENT               INC                                              You have been named defendant in a sums
          1001 FANNIN ST                                                                complaint (copy attached hereto) filed in Cuyahoga
          HOUSTON TX             77002                                                  County Court of Common Pleas, Cuyahoga County
                                                                                        Justice Center, Cleveland, Ohio 44113, by the
                                                                                        plaintiff named herein.

                                                                                          You are hereby summoned and required to answer
                                                                                        the complaint within 28 days after service of this
                     Said answer is required to be served on:                           summons upon you, exclusive of the day of service.

                                                                                          Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                           Attorney (Address denoted by arrow at left.)

          MICHAEL J ELLIOTT                                                               Your answer must also be filed with the court
          57 S. BROADWAY ST               3RD      FLOOR                                within 3 days after service of said answer on
                                                                                        plaintiff's attorney.
          AKRON,       OH       44308-0000
                                                                                          If you fail to do so, judgment by default will be
                                                                                        rendered against you for the relief demanded in the
                                                                                        complaint.

                   Case has been assigned to Judge:

          NANCY MARGARET RUSSO
          Do not contact judge. Judge's name is given for
                                                                                                                     #l®i%
          attorney's reference only.

                                                                                 NAILAH K. BYRD
                                                                              Clerk of the Court of Common Pleas

                                                                                                                           •$4 coO^.
                    DATE SENT
           Nov 28,          2018



             COMPLAINT FILED              11/28/2018
                                                                                       37131956




CMSN130
SUMMONS IN A CIVIL ACTION                                COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                                CLEVELAND, OHIO 44113
                  CASE NO. Case:         1:18-cv-02982-JG Doc NO.
                                                      SUMMONS  #: 1-1 Filed: 12/28/18  14 of 15. PageID #: 20
               CV18 90 7557                   D2    CM             37131956                                          Rule 4(B) Ohio

                                                                                                                    Rules of Civil
                                                                                                                    Procedure
          KERRY      O'BRIEN,        ESQ.,         PERSONAL REP     EO     PLAINTIFF
                                   ERIC RUSSELL
                                         VS
                                                                                                                   SUMMONS
          WASTE MANAGEMENT OF                  OHIO,      INC.,   ET AL.   DEFENDANT




          WASTE MANAGEMENT               INC                                              You have been named defendant in a sums
          1001 FANNIN ST                                                                complaint (copy attached hereto) filed in Cuyahoga
          HOUSTON TX             77002                                                  County Court of Common Pleas, Cuyahoga County
                                                                                        Justice Center, Cleveland, Ohio 44113, by the
                                                                                        plaintiff named herein.

                                                                                          You are hereby summoned and required to answer
                                                                                        the complaint within 28 days after service of this
                     Said answer is required to be served on:                           summons upon you, exclusive of the day of service.

                                                                                          Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                           Attorney (Address denoted by arrow at left.)

          MICHAEL J ELLIOTT                                                               Your answer must also be filed with the court
          57 S. BROADWAY ST               3RD      FLOOR                                within 3 days after service of said answer on
                                                                                        plaintiff's attorney.
          AKRON,       OH       44308-0000
                                                                                          If you fail to do so, judgment by default will be
                                                                                        rendered against you for the relief demanded in the
                                                                                        complaint.

                   Case has been assigned to Judge:

          NANCY MARGARET RUSSO
          Do not contact judge. Judge's name is given for
                                                                                                                     #l®i%
          attorney's reference only.

                                                                                 NAILAH K. BYRD
                                                                              Clerk of the Court of Common Pleas

                                                                                                                           •$4 coO^.
                    DATE SENT
           Nov 28,          2018



             COMPLAINT FILED              11/28/2018
                                                                                       37131956




CMSN130
SUMMONS IN A CIVIL ACTION                              COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                               CLEVELAND, OHIO 44113
                  CASE NO. Case:        1:18-cv-02982-JG Doc NO.
                                                     SUMMONS  #: 1-1 Filed: 12/28/18  15 of 15. PageID #: 21
               CV18 90 7557                 D4    CM                 37131959                                          Rule 4(B) Ohio

                                                                                                                      Rules of Civil
                                                                                                                      Procedure
          KERRY      O'BRIEN,        ESQ.,       PERSONAL REP         EO     PLAINTIFF
                                   ERIC RUSSELL
                                       VS
                                                                                                                     SUMMONS
          WASTE MANAGEMENT OF                OHIO,      INC.,       ET AL.   DEFENDANT




          GREENSTAR MID-AMERICA, LLC                                                        You have been named defendant in a sums
          C/O CT CORPORATION SYSTEM,                     SA                               complaint (copy attached hereto) filed in Cuyahoga
          4400     EASTON        COMMONS     WAY,      STE    125                         County Court of Common Pleas, Cuyahoga County
          COLUMBUS          OH    43219-0000                                              Justice Center, Cleveland, Ohio 44113, by the
                                                                                          plaintiff named herein.

                                                                                            You are hereby summoned and required to answer
                                                                                          the complaint within 28 days after service of this
                     Said answer is required to be served on:                             summons upon you, exclusive of the day of service.

                                                                                            Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                             Attorney (Address denoted by arrow at left.)

          MICHAEL J ELLIOTT                                                                 Your answer must also be filed with the court
          57 S. BROADWAY ST             3RD      FLOOR                                    within 3 days after service of said answer on
                                                                                          plaintiff's attorney.
          AKRON,       OH       44308-0000
                                                                                            If you fail to do so, judgment by default will be
                                                                                          rendered against you for the relief demanded in the
                                                                                          complaint.

                   Case has been assigned to Judge:

          NANCY MARGARET RUSSO
          Do not contact judge. Judge's name is given for
                                                                                                                       #l®i%
          attorney's reference only.

                                                                                   NAILAH K. BYRD
                                                                                Clerk of the Court of Common Pleas

                                                                                                                             •$4 coO^.
                    DATE SENT
           Nov 28,          2018



             COMPLAINT FILED            11/28/2018
                                                                                         37131959




CMSN130
